DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 13/16670504; claims 1-20 of copending Application No. 16670546; claims 1-20 of copending Application No. 16670656.
Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to arrive at the instant claims. Both applications disclose the idea of using wave guides to transmit electromagnetic signals between two devices. The extra limitations related to modulation/demodulation, up-conversion and down-conversion of signals are wellknown and obvious additions which exist in all transceivers.


Claim Objections
Claim 12 is objected to because of the following informalities:  The apparatus of claim 12.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-13, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas (PGPUB: 20150065803) in view of Liu (PGPUB: 20190295228).

Regarding claims 1, 9, and 17, Douglas teaches an apparatus for generating an image representation of on one or more categorical input features, cause the apparatus to: 
determine, for each categorical input feature of the one or more categorical input features, a corresponding coordinate grouping of a plurality of coordinate groupings (see paragraph 172, the features are the pixel values in an image surrounding the pixel-of-interest; features may also be determined simultaneously on multiple different scales or image size; Pixel values may be determined from each of the image color coordinates in one or multiple color spaces, including RGB (red-green-blue)); 
generate, for each coordinate grouping of the plurality of coordinate groupings, a coordinate channel (see Fig. 1, paragraph 181, feature extraction may include converting the image to the CIELAB color space. Many alternate colors spaces would also work, though CIELAB has the advantage of being perceptually uniform (unlike RGB or HSV) and its hue channels are not cyclical (unlike the H channel of HSV). The mean of each channel within the FOV may be extracted as a feature); and 
generate the image representation based on each coordinate channel (see Fig. 1, paragraph 69, extracting image features may include extracting color data comprising a median of an image color channel within a region of interest. Extracting image features may comprise extracting texture data comprising one or more of: energy, correlation and homogeneity of the tympanic membrane in one or more color channels).
However, Douglas does not expressly teach the apparatus comprising at least one processor and at least one memory including a computer program code, the at least one memory and the computer program code configured to, with the at least one processor.
Liu teaches that the system includes a memory and at least one parallel processing unit coupled to the memory and configured to implement, at least in part, a see paragraph 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Douglas by Liu for providing the system includes a memory and at least one parallel processing unit coupled to the memory and configured to implement, at least in part, a neural network. The memory stores an image and a mask that identifies one or more holes in the image, as teach the apparatus comprising at least one processor and at least one memory including a computer program code, the at least one memory and the computer program code configured to, with the at least one processor. Therefore, combining the elements from prior arts according to known methods and technique, such as and at least one parallel processing unit coupled to the memory and configured to implement, would yield predictable results.

Regarding claims 2, 10, and 18, the combination teaches wherein: each coordinate channel comprises one or more coordinate channel region values, and each coordinate channel region value in a coordinate channel is determined based on a value of a corresponding categorical input feature in the coordinate grouping associated with the coordinate channel (see Liu, Fig. 2 and 8, paragraph 35 and 129, the image 202 includes a number of channels, each channel having a two-dimensional array of pixel values. In one embodiment, the image 202 has three channels--a red channel, a green channel, and a blue channel; the first stage 810 receives an input 802 having three channels, as described above. The partial convolution layer 812 of the first stage 810 generates a feature map comprising 64 channels, where the resolution of the feature map generated by the partial convolution layer 812 are halved in each dimension of the pixel space (e.g., 540.times.960 resolution)).  

Regarding claims 3, 11, and 19, the combination teaches further comprising processing the image representation using an image-based machine learning model to generate an image-based prediction (see Douglas, paragraph 230, feature vector is suitable as input into a machine learning system for predicting, e.g., diagnosis or prognosis).  

Regarding claims 4, 12, and 20, the combination teaches wherein: the one or more categorical input features comprise one or more patient features associated with a patient (see Douglas, paragraph 443, receiving the image of the subject's body region (e.g., skin, eye, etc.); selecting a subset of subregions from the image; extracting a set of feature values for each of the subregions in the subset of subregions), and the image-based prediction is a health prediction for the patient (see Douglas, paragraph 230, feature vector is suitable as input into a machine learning system for predicting, e.g., diagnosis or prognosis).  

Regarding claims 5 and 13, the combination teaches wherein the computer-implemented method is performed in response to selecting a first image generation see Douglas, paragraph 218, image features would be learned "automatically" using convolutional neural networks or other techniques and may be combined with non-image features, such as semantic or clinical features (discussed below). Convolutional neural networks are traditionally applied to images as opposed to videos. There are several ways that they can be modified to apply to videos: extract a "representative" frame or frames from the video).   


Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas (PGPUB: 20150065803), and further in view of Liu (PGPUB: 20190295228), and further in view of Price (PGPUB: 20200151444).

Regarding claims 6 and 14. The apparatus of claim 13, the combination teaches wherein: the plurality of image generation techniques comprise a second image generation technique, and the second image generation technique comprises:  
determining an image region value corresponding to each categorical input feature of the one or more categorical input features (see Douglas, Fig. 4-8, paragraph 210, a set of features consists of scalar values that summarize the input (e.g., an image) and can be easily processed with a computer. For example, in an otoscopic image of a TM, one might describe three values: redness (from 0 to 1), texture (0 to 1), and shape (0 to 1). These features together comprise a " feature vector" that would be extracted from the image before being fed as input into a machine learning method to predict some response (e.g., diagnosis, prognosis, etc.)).
However, the combination does not expressly teach:
wherein at least one image region value of the one or more image region values is configured to depict a visual representation of textual data associated with the corresponding categorical input feature that is associated with the at least one image region value; and 
generating the image representation based on each image region value corresponding to a categorical input feature of the one or more categorical input features.
Price teaches:
wherein at least one image region value of the one or more image region values is configured to depict a visual representation of textual data associated with the corresponding categorical input feature that is associated with the at least one image region value ((see Fig. 2, paragraph 59, table feature 212 is a binary rendering of text character bounding boxes (e.g., as indicated by the PDF format), obtained by generating a binary rendering of only cell bounding boxes generated from text characters from the file including image 210 (e.g., where pixels displaying part of a text bounding box are rendered with one value (e.g., black) and pixels not displaying part of a text bounding box are rendered with another value (e.g., white)))); and 
generating the image representation based on each image region value corresponding to a categorical input feature of the one or more categorical input see Fig. 2, paragraph 52, given the image 210 of a table and optionally other table features 212 (e.g., information rendered from the file including the image (e.g., text image, path image)), the table layout determination system 200 directly computes the divisions (separators) between rows and columns of the table, outputting these divisions as row separator identifiers and column separator identifiers. The table layout determination 200 includes two separate branches, one for rows (implemented by the row prediction machine learning system 204) and one for columns (implemented by the column prediction machine learning system 206)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Price for providing text character bounding boxes (e.g., as indicated by the PDF format), obtained by generating a binary rendering of only cell bounding boxes generated from text characters from the file including image 210, as wherein at least one image region value of the one or more image region values is configured to depict a visual representation of textual data associated with the corresponding categorical input feature that is associated with the at least one image region value, and providing the table layout determination system 200 directly computes the divisions (separators) between rows and columns of the table, outputting these divisions as row separator identifiers and column separator identifiers. The table layout determination 200 includes two separate branches, one for rows (implemented by the row prediction machine learning system 204) and one for columns (implemented by the column prediction machine learning system 206), as .

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas (PGPUB: 20150065803) in view of Liu (PGPUB: 20190295228), and further in view of Nieves (PGPUB: 20170178321).

Regarding claims 8 and 16. The apparatus of claim 9, the combination does not expressly teach wherein the image representation is generated by merging each coordinate channel with one or more feature-based channels.
Nieves teaches that color images may be converted between color spaces and split into any convenient and appropriate color channels of a particular color space including but not limited to e.g., RGB color space, CMYK color space, HSV color space, CIE color space, Lab color space, CIELUV color space, YCbCr color space, and the like. Binary images and grayscale images may be applied to a channel of a color image and, e.g., where multiple binary or grayscale images are applied to multiple channels of a color image, a color image may be constructed, or “merged", from binary and/or grayscale images (see Fig. 1, paragraph 86).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Nieves for providing .


Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536.  The examiner can normally be reached on 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIN JIA/Primary Examiner, Art Unit 2667